Citation Nr: 1032276	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
injury to the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to July 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In his January 2007 Substantive Appeal, the Veteran requested a 
Travel Board hearing.  He was scheduled for such a hearing in 
January 2009 but failed to report without explanation.  The 
hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

While the objective examination findings regarding the left great 
toe have been minimal, the Veteran has repeatedly complained of 
left great toe pain, has received frequent treatment for his 
disability, and underwent avulsion of the left hallux nail in 
June 2005.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of an 
injury to the left great toe have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284  (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to a compensable evaluation for residuals of an 
injury to the 
left great toe

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has evaluated the Veteran's left great toe disability at 
the zero percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5284 by analogy.  See 38 C.F.R. §§ 4.20, 4.27.  For foot 
injuries, this code section allows for 10 percent (moderate), 20 
percent (moderately severe), and 30 percent (severe) ratings.  
With actual loss of use of the foot, a 40 percent evaluation is 
assigned.

The Board acknowledges that the Veteran's VA examination reports, 
from October 2005 and January 2008, show minimal symptomatology.  
The October 2005 VA examination report indicates that the Veteran 
described chronic pain especially after walking more than four to 
five blocks and having to stop because of the pain in the 
toenail, but he also indicated that he had the toenail removed in 
July 2005.  The examination revealed no painful motion, edema, 
weakness, instability, tenderness, functional limitations, or 
abnormal weight bearing in reference to the left great toe.  The 
January 2008 VA examination report indicates that the left great 
toenail was clearly onychomycotic, and the examiner noted that 
the left onychomycotic big toenail was a direct complication of 
the traumatic avulsion of the toenail suffered during military 
service.

While the VA examinations did not reveal findings consistent with 
a moderate foot disability, the claims file also includes records 
of over a dozen appointments with Massi J. Smith, D.P.M., for 
treatment of the feet between December 2004 and January 2008.  A 
June 2005 record indicates that the Veteran's left great toenail 
"was extremely thick and caused pain and discomfort and it is 
entirely abnormal."  He underwent avulsion of the left hallux 
nail at that time.  In July 2005, however, he was again noted to 
have pain and discomfort in the area of the left hallux, although 
an examination was negative for signs of any infection or pain.  
In November 2007, it was noted that he was being evaluated for a 
possible further removal and permanent procedure of the left 
hallux "in which patient's mycotic nail had returned" and had 
caused him discomfort.

In terms of objective indications of disability, the Board does 
find that the disability falls short of being aptly characterized 
as moderate, as would warrant a 10 percent rating under 
Diagnostic Code 5284.  At the same time, the Board is cognizant 
of the provisions of 38 C.F.R. § 4.59, notably that it is the 
intent of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  Here, 
the Veteran underwent one surgical procedure for his left great 
toe in June 2005 and has more recently been seen again for the 
possibility of further surgery, as his mycotic nail evidently has 
returned.  In the interim, he has complained of left great toe 
pain.  Given the frequency of his treatment for this disability 
and his complaints of pain, and notwithstanding the largely 
negative examination findings, the Board has resolved all doubt 
in the Veteran's favor and finds that a minimum compensable 
evaluation of 10 percent is warranted.  38 C.F.R. § 4.3.

In terms of applying other diagnostic codes, the Board notes that 
there is no evidence of claw foot (Diagnostic Code 5278) or 
disability of the tarsal or metatarsal bones (Diagnostic Code 
5283).  A June 2008 letter indicates that the RO also considered 
38 C.F.R. § 4.118, Diagnostic Code 7806, but there is no evidence 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or of intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-month 
period, as would warrant a 30 percent evaluation under this 
section.  
  
The Board finds that there is no basis for a "staged" rating 
pursuant to Hart in this case.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

Moreover, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  The Board is aware of the 
Veteran's June 2005 outpatient surgery and the possibility of 
further surgery in the future but has considered such surgical 
treatment in increasing the evaluation from zero percent to 10 
percent.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

Finally, the Board finds that neither the Veteran's lay 
contentions nor the findings of record raise a claim for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Overall, the evidence of record supports a 10 percent evaluation, 
but not more, for residuals of an injury to the left great toe.  
To that extent only, the appeal is granted.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, the Veteran was furnished with an initial notice 
letter in September 2005.  In the November 2005 rating decision, 
the Veteran was informed that his zero percent evaluation for the 
left great toe disorder had been in effect since February 1965.  
The transcript of the November 2007 hearing indicates that the 
hearing officer questioned the Veteran about recent treatment 
(i.e., Dr. Smith) and discussed the type of symptoms that would 
be needed for a higher evaluation.  See Bryant v. Shinseki, No. 
08-4080 (U.S. Vet. App. July 1, 2010).  In a June 2008 letter, 
the Veteran was further notified of VA's practices in assigning 
disability ratings and of the applicable diagnostic criteria 
described above.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The case was most recently readjudicated in a July 
2008 Supplemental Statement of the Case.  Overall, the Board 
finds that any initial errors of notification have not been 
prejudicial to the Veteran and that the follow-up actions of the 
RO have ensured that he has been given every opportunity to 
participate in the adjudication of his claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all relevant treatment described by the Veteran.  Additionally, 
the Veteran was afforded two VA examinations that were fully 
adequate for the purpose of ascertaining the symptoms and 
severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In a September 2005 VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs), the 
Veteran referenced treatment (clipping and filing) for his left 
great toe at the VA Medical Center (VAMC) in Philadelphia.  The 
Veteran was unable to provide any dates of such treatment, 
however; in the column marked "(d)ates of treatment," he noted 
only  "vague."  Moreover, in his November 2007 hearing 
testimony, he described only private treatment from Dr. Smith 
when asked about current treatment.  As noted above, as indicated 
in Francisco and Hart, the relevant inquiry in this case concerns 
the Veteran's current level of disability.  Absent any 
indication that the VA treatment is recent, and given that the 
claims file does include VA treatment records from 1964 to 1965, 
the Board finds no basis for remanding this case simply to obtain 
unspecified treatment records that may in fact already be 
included in the claims file.  Rather, VA is required to make 
reasonable efforts to assist a claimant in obtaining relevant 
evidence only so long as the claimant "adequately identifies 
those records and authorizes the Secretary to obtain them."  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Hyatt v. 
Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 
19 Vet. App. 96, 102 (2005).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A 10 percent evaluation for residuals of an injury to the left 
great toe is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


